DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claim 4 is allowable. Claim 4, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and Group II, as set forth in the Office action mailed on 10/26/2021, is hereby withdrawn and claim 4 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 9 has been amended and replaced by the following: 
--9. (Currently Amended) The refrigeration cycle device according to claim 1, wherein a refrigerant flow rate proportion is a proportion of a flow rate of the refrigerant drawn into the compressor from the suction port in a flow rate of the refrigerant discharged from the discharge port of the compressor, the refrigeration cycle device further comprises: a controller configured to control the first decompressor and the second compressor such that the refrigerant flow rate proportion in the heating mode is smaller than the refrigerant flow rate proportion in the cooling mode.--


Allowable Subject Matter
3.         Claims 1-9 are allowed.

Reason for Allowance
4.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the refrigeration cycle device comprising: a second decompressor configured to decompress the liquid refrigerant of the other flow such that the liquid refrigerant becomes the low-pressure refrigerant; and a second evaporator configured to evaporate the low-pressure refrigerant decompressed by the second decompressor by allowing the low-pressure refrigerant to absorb heat of an external heat source and allow the evaporated refrigerant to flow to the suction port of the compressor, wherein in a cooling mode for cooling the heat exchange target fluid, a refrigerant circuit is switched such that the low-pressure refrigerant flows from the refrigerant branch portion into the first evaporator, and in a heating mode for heating the heat exchange target fluid, the refrigerant circuit is switched such that the low-pressure refrigerant flows from the refrigerant branch portion into the second evaporator of instant independent claim 1.
The following references (US 20160297283 A1) to SAKAMOTO; Kota et al., and (US 20160222965 A1) to OHNO; Yuichi et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

05/24/2022